Name: Council Regulation (EEC) No 1814/78 of 25 July 1978 concerning the conclusion of the Agreement in the form of an exchange of letters rectifying Annex A to Protocol 1 to the Agreement between the European Economic Community and the Kingdom of Sweden
 Type: Regulation
 Subject Matter: Europe;  wood industry;  tariff policy;  European construction
 Date Published: nan

 1 . 8 . 78 Official Journal of the European Communities No L 210/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1814/78 of 25 July 1978 concerning the conclusion of the Agreement in the form of an exchange of letters rectifying Annex A to Protocol 1 to the Agreement between the European Economic Community and the Kingdom of Sweden between the European Economic Community and the Kingdom of Sweden is hereby approved on behalf of the Community. The text of t^e Agreement in the form of an exchange of letters is annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation of the Commis ­ sion , Whereas Annex A to Protocol 1 to the Agreement between the European Economic Community and the Kingdom of Sweden ('), signed on 22 July 1972, should be rectified ; whereas the Agreement in the form of an exchange of letters negotiated to this effect should be concluded , Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment in order to bind the Community. HAS ADOPTED THIS REGULATION : A rticle 1 The Agreement in the form of an exchange of letters rectifying Annex A to Protocol I to the Agreement Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1978 . For the Council The President K. von DOHNANYI ( ¢) OJ No L 300, 31 . 12 . 1972, p. 97 .